Citation Nr: 0010996	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-06 943	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Whether a June 1954 decision to deny service connection for 
loss of the left eye may be reversed or revised on the basis 
of clear and unmistakable error.
                                       
REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1951 to March 1953 and from January 1954 to April 1954.

2.	On April 24, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Roanoke, 
Virginia, that the veteran died on February [redacted], 2000.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
               J. E. Day
	Member, Board of Veterans' Appeals

 


- 2 -


